Exhibit 10.46




THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT




THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (the “Amendment”), dated
as of May 11, 2009, among Kowabunga! Inc. (formerly known as Think Partnership
Inc.), a Nevada corporation (“Borrower”), each of the Guarantors signatory
hereto (the “Guarantors”) and Wachovia Bank, National Association (“Bank”).




W I T N E S S E T H:




WHEREAS, Bank has made available to Borrower a secured credit facility pursuant
to the terms and conditions of the following:  (i) that certain Amended and
Restated Loan Agreement, dated as of February 27, 2008, between Borrower and
Bank, as amended by that certain Master Consent to Loan Documents and First
Amendment to Loan Agreement and Amended and Restated Revolving Credit Promissory
Note dated as of June 25, 2008, that certain Master Consent, Second Amendment to
Amended and Restated Loan Agreement, Second Amendment to Amended and Restated
Revolving Credit Promissory Note and First Amendment to Amended and Restated
Term Promissory Note, dated as of March 18, 2009, and as amended, restated,
supplemented or modified from time to time (the “Loan Agreement”); (ii) that
certain Amended and Restated Guaranty Agreement, dated as of February 27, 2008,
between Borrower, the Guarantors and Bank, as amended, restated, supplemented or
modified from time to time (the “Guaranty Agreement”); (iii) that certain
Amended and Restated Security Agreement, dated as of February 27, 2008, between
Borrower, the Guarantors and Bank, as amended, restated, supplemented or
modified from time to time (the “Security Agreement”); (iv) that certain Amended
and Restated Revolving Credit Promissory Note in the original principal amount
of $15,000,000 dated as of February 27, 2008, executed by Borrower payable to
the order of Bank, as amended by that certain Master Consent to Loan Documents
and First Amendment to Loan Agreement and Amended and Restated Revolving Credit
Promissory Note dated as of June 25, 2008, that certain Master Consent, Second
Amendment to Amended and Restated Loan Agreement, Second Amendment to Amended
and Restated Revolving Credit Promissory Note and First Amendment to Amended and
Restated Term Promissory Note, dated as of March 18, 2009, and as amended,
restated, supplemented or modified from time to time (the “Revolving Credit
Note”); (v) that certain Amended and Restated Term Promissory Note in the
original principal amount of $5,000,000 dated as of February 27, 2008, executed
by Borrower payable to the order of Bank, as amended by that certain Master
Consent, Second Amendment to Amended and Restated Loan Agreement, Second
Amendment to Amended and Restated Revolving Credit Promissory Note and First
Amendment to Amended and Restated Term Promissory Note, dated as of March 18,
2009, and as amended, restated, supplemented or modified from time to time (the
“Term Note”); (vi) that certain Letter of Credit dated September 26, 2007 in the
amount of $725,000 (reference number SM227727) (“Letter of Credit #SM227727”);
and (vii) all other documents executed in connection therewith, as amended,
restated, supplemented or modified from time to time (collectively with the Loan
Agreement, the Guaranty Agreement, the Security Agreement, the Revolving Credit
Note, the Term Note and Letter of Credit #SM227727, the “Loan Documents”); and




WHEREAS, Borrower and Guarantors have requested that the Bank agree to amend the
Loan Agreement as further set forth below.




NOW, THEREFORE, in consideration of the premises and agreements contained
herein, the parties hereto hereby agree as follows:




1.

Definitions.  All capitalized terms used herein and not otherwise defined shall
have the respective meanings provided to such terms in the Loan Documents, as
amended hereby.

2.

Amendments to the Loan Agreement.

(a)

The “Other Financial Information” section in the Affirmative Covenants paragraph
of the Loan Agreement is hereby amended by adding the following new subsection
(ii) at the end of subsection (i) and renumbering the prior subsection (ii) to
(iii):

commencing with the month ending January 31, 2009, a monthly calculation of
Borrower’s Fixed





1







--------------------------------------------------------------------------------

Charge Coverage Ratio (as defined below) in form and substance satisfactory to
Bank,




(b)

 The “Fixed Charge Coverage Ratio” section in the Financial Covenants paragraph
of the Loan Agreement is hereby amended by inserting the following at the end of
such section:

Notwithstanding the foregoing, from and after January 1, 2009, Borrower shall
not be required to comply with the foregoing Fixed Charge Coverage Ratio
covenant.  




3.

Amendment Fee.  In consideration of the agreements set forth herein, Borrower
shall pay to Bank an amendment fee in the amount of $15,000 which amendment fee
shall be fully earned on the date hereof (the “Amendment Fee”) and shall be
payable on the date hereof. The Amendment Fee is in addition to all other fees,
interest, costs and expenses payable in connection with the Loan Documents and
may be charged by Bank to any account of Borrower maintained by Bank.  The
Amendment Fee shall be fully earned by Bank notwithstanding any failure by
Borrower to comply with any other term of this Amendment.  

4.

Reaffirmations by Borrower and the Guarantors.

(a)

Acknowledgment of Obligations.  Borrower and Guarantors hereby acknowledge,
confirm and agree that, as of May 7, 2009, (a) Borrower is indebted to Bank in
respect of the Revolving Credit Note in the principal amount of $5,605,283.38,
(b) Borrower is indebted to Bank in respect of the Term Note in the aggregate
principal amount of $2,410,812.37 and (c) under Letter of Credit #SM227727
remains outstanding and undrawn in the amount of $725,000.  All such Loans,
together with interest accrued and accruing thereon, and all other Obligations,
fees, costs, expenses and other charges now or hereafter payable by Borrower to
Bank, in accordance with the Loan Documents and the Swap Agreements (including
this Agreement), are unconditionally owing by Borrower and Guarantors to Bank
without offset, defense or counterclaim of any kind, nature or description
whatsoever.  

(b)

Acknowledgment of Security Interests.  Borrower and Guarantors hereby
acknowledge, confirm and agree that Bank has and shall continue to have valid,
enforceable and perfected first-priority liens upon and security interests in
the Collateral heretofore granted to Bank pursuant to the Loan Documents or
otherwise granted to or held by Bank.

5.

Conditions to Effectiveness.  This Amendment shall become effective as of the
date when the following conditions have been met (the “Effective Date”):

(a)

Bank shall have received a copy of this Amendment executed by Borrower, the
Guarantors and by Bank (whether such parties shall have signed the same or
different copies);

(b)

payment of the Amendment Fee in accordance with Section 3;

(c)

Bank shall have been reimbursed by Borrower for all reasonable fees and
third-party out-of-pocket charges and other expenses incurred in connection with
this Amendment, including, without limitation, the reasonable attorneys’ fees
and expenses of K&L Gates LLP;

(d)

Bank shall have received any other documents or instruments reasonably requested
by Bank in connection with the execution of this Amendment; and

(e)

an officers’ certificate from a duly authorized officer of Borrower certifying,
among other things, that attached are true and correct copies of: (i)
certificate of the existence of Borrower, issued by the Secretary of State of
the jurisdiction of organization, and each other jurisdiction where such
Borrower is required to qualify to transact business, (ii) the Bylaws of
Borrower, (iii) resolutions adopted by the Board of Directors of Borrower
authorizing the execution, delivery and performance of this Agreement, and the
other documents and certificates to be delivered in connection herewith; and
(iv) the names, incumbency and certified signatures of those persons authorized
on behalf of Borrower to sign this Amendment and the other documents and
certificates to be delivered in connection herewith.





2







--------------------------------------------------------------------------------




6.

Representations and Warranties.  After giving effect to the amendments set forth
herein, Borrower and each Guarantor hereby certifies that (a) each of the
representations and warranties set forth in the Loan Agreement, the Revolving
Credit Note, the Term Note, the Guaranty Agreement, the Security Agreement and
the other Loan Documents is true and correct in all material respects as of the
date hereof as if fully set forth herein (except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date), (b) no Default has occurred
and is continuing as of the date hereof and (c) the execution, delivery, and
performance of this Amendment have been authorized by all requisite corporate
action.

7.

Confirmation of all Loan Documents.  By their execution hereof, Borrower and
each Guarantor hereby expressly (a) consents to the modifications and amendments
set forth in this Amendment, (b) reaffirms all of its respective covenants,
representations, warranties and other obligations set forth in the Loan
Agreement, the Revolving Credit Note, the Term Note, the Guaranty Agreement, the
Security Agreement and each of the Loan Documents to which it is a party and (c)
acknowledges, represents and agrees that its respective covenants,
representations, warranties and other obligations set forth in the Loan
Agreement, the Revolving Credit Note, the Term Note, the Guaranty Agreement, the
Security Agreement and each of the Loan Documents to which it is a party remain
in full force and effect.

8.

Release.  

(a)

In consideration of the agreements of Bank contained herein and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower and Guarantors, each on behalf of itself and its
successors, assigns, and other legal representatives hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Bank,
and its successors and assigns, and its present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Bank and all such other
Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, controversies, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
Borrower, Guarantor or any of their respective successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever that arose or has arisen at any
time on or prior to the day and date of this Amendment, for or on account of, or
in relation to, or in any way in connection with any of the Loan Agreement, the
Swap Agreements, the other Loan Documents or this Amendment or transactions
thereunder or related thereto.




(b)

Borrower and Guarantors each understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
that may be instituted, prosecuted or attempted in breach of the provisions of
such release.




(c)

Borrower Guarantors each agrees that no fact, event, circumstance, evidence or
transaction that could now be asserted or that may hereafter be discovered that
relate to conduct prior to the date of this Amendment shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.




9.

Covenant Not to Sue.  Borrower and Guarantors, each on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by Borrower pursuant to Section 8 above.  If Borrower or any
Guarantor, or any of their respective successors, assigns or other legal
representatives, violates the foregoing covenant, Borrower and Guarantors, each
for itself and its successors, assigns and legal representatives, agrees to pay,
in addition to such other damages as any Releasee may sustain as a result of
such violation, all attorneys' fees and costs incurred by any Releasee as a
result of such violation.





3







--------------------------------------------------------------------------------




10.

Miscellaneous.  

(a)

This Amendment is limited and, except as set forth herein, shall not constitute
a modification, acceptance or waiver of any provision of the Loan Agreement, the
Revolving Credit Note, the Term Note, any Loan Document or any other document or
instrument entered into in connection therewith.

(b)

This Amendment may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same
agreement, and the signature pages from any counterpart may be appended to any
other counterpart to assemble fully-executed counterparts.  Counterparts of this
Amendment may be exchanged via electronic means, and a facsimile of any party's
signature shall be deemed to be an original signature for all purposes.

(c)

This Amendment and the rights and obligations of the parties hereunder shall be
construed in accordance with and governed by the laws of the State of North
Carolina without giving effect to the conflicts of law provision thereof.

(d)

On and after the effectiveness of this Amendment, each reference in the Loan
Agreement, the Revolving Credit Note, the Term Note or any other Loan Document
shall mean and be a reference to the Loan Agreement, the Revolving Credit Note,
the Term Note and any other Loan Document as amended by this Amendment.  This
Amendment constitutes a “Loan Document”.








4







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.




[CORPORATE SEAL]

KOWABUNGA! INC. (formerly known as THINK PARTNERSHIP INC.), a Nevada corporation

 

 

  

 

 

 

 

By:  

/s/ GAIL BABITT

 

 

Name:

Gail Babitt

 

 

Title:

CFO

 

 

 

[CORPORATE SEAL]

CHERISH, INC., a Florida corporation

 

 

  

 

 

 

 

By:  

/s/ GAIL BABITT

 

 

Name:

Gail Babitt

 

 

Title:

CFO

 

 

 

[CORPORATE SEAL]

CHECKUP MARKETING, INC., a North Carolina corporation

 

 

  

 

 

 

 

By:  

/s/ GAIL BABITT

 

 

Name:

Gail Babitt

 

 

Title:

CFO

 

 

 

[CORPORATE SEAL]

RIGHTSTUFF INC., a North Carolina corporation

 

 

  

 

 

 

 

By:  

/s/ GAIL BABITT

 

 

Name:

Gail Babitt

 

 

Title:

CFO

 

 

 

[CORPORATE SEAL]

MARKETSMART ADVERTISING, INC., a North Carolina corporation

 

 

  

 

 

 

 

By:  

/s/ GAIL BABITT

 

 

Name:

Gail Babitt

 

 

Title:

CFO

 

 

 

[CORPORATE SEAL]

OZONA ONLINE NETWORK, INC., a Florida corporation

 

 

  

 

 

 

 

By:  

/s/ GAIL BABITT

 

 

Name:

Gail Babitt

 

 

Title:

CFO

 

 

 

[CORPORATE SEAL]

KOWABUNGA MARKETING, INC., a Michigan

 

 

  

 

 

 

 

By:  

/s/ GAIL BABITT

 

 

Name:

Gail Babitt

 

 

Title:

CFO

 

 

 











5







--------------------------------------------------------------------------------






[CORPORATE SEAL]

PRIMARYADS, INC., a New Jersey corporation

 

 

  

 

 

 

 

By:  

/s/ GAIL BABITT

 

 

Name:

Gail Babitt

 

 

Title:

CFO

 

 

 

[CORPORATE SEAL]

REAL ESTATE SCHOOL ONLINE INC., a Florida

 

 

  

 

 

 

 

By:  

/s/ GAIL BABITT

 

 

Name:

Gail Babitt

 

 

Title:

CFO

 

 

 

[CORPORATE SEAL]

VINTACOM FLORIDA, INC., a Florida corporation

 

 

  

 

 

 

 

By:  

/s/ GAIL BABITT

 

 

Name:

Gail Babitt

 

 

Title:

CFO

 

 

 

[CORPORATE SEAL]

MOREX MARKETING GROUP, LLC, a New York limited liability company

 

 

  

 

 

 

 

By:  

/s/ GAIL BABITT

 

 

Name:

Gail Babitt

 

 

Title:

CFO

 

 

 

[CORPORATE SEAL]

LITMUS MEDIA, INC., a Missouri corporation

 

 

  

 

 

 

 

By:  

/s/ GAIL BABITT

 

 

Name:

Gail Babitt

 

 

Title:

CFO

 

 

 

[CORPORATE SEAL]

ILEAD MEDIA LLC, a Delaware limited liability company

 

 

  

 

 

 

 

By:  

/s/ GAIL BABITT

 

 

Name:

Gail Babitt

 

 

Title:

CFO

 

 

 

[CORPORATE SEAL]

VALIDCLICK, INC., a Missouri corporation

 

 

  

 

 

 

 

By:  

/s/ GAIL BABITT

 

 

Name:

Gail Babitt

 

 

Title:

CFO

 

 

 








6







--------------------------------------------------------------------------------




[CORPORATE SEAL]

SECOND BITE, LLC., a Kansas limited liability company

 

 

  

 

 

 

 

By:  

/s/ GAIL BABITT

 

 

Name:

Gail Babitt

 

 

Title:

CFO

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

  

 

 

 

 

By:  

/s/ C. DOUGLASS RIDDLE

 

 

Name:

C. Douglass Riddle

 

 

Title:

Senior Vice President

 

 

 








7





